DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou (US 20130027572).

Regarding claims 1,6 and 11,  Petrou (US 20130027572) teaches a system, comprising (FIG. 1 a head-mounted display (HMD), [0085], non-transitory tangible computer readable storage medium): a camera (120) to capture an image of at least one physical input device (124) (Fig. 1 (120, 124), [0023], camera 120 may be directed toward the touch pad 124 to capture visual feedback of the wearer's hand 118 interacting with the touch pad 124, [0031], the camera maybe a video camera  directed to capture real-time videos of the wearer's interaction with the interface); and a virtual reality (VR) environment(446) display portion to generate a VR environment(446) (Fig. 4 (446), [0045], simulation 446 may also be described as a virtual simulation of the wearer's hand 118. As a more realistic form of visual feedback, simulation 446 may further improve the visual feedback to the wearer); an input device display portion (110, 112, 120) to form an image of the at least one physical input device (124) from the camera (120) (Fig. 1 (110, 112, 120, 124), [0023], camera 120 may be directed toward the touch pad 124 to capture visual feedback of the wearer's hand 118 interacting with the touch pad 124, camera 120 may obtain relevant information for displaying feedback to the wearer such that feedback may include a visual representation, which may then be displayed to the wearer using the lens elements 110 and 112); and a VR headset (102) including a head-mounted display to display a composite image (110, 112, 446) of the VR environment (446) (Fig. 1 (102, 110, 112), [0021], the glasses 102 may be connected to or be integral to a head-mounted helmet structure, [0024], as illustrated in FIG. 1, these two features of the lens elements (110, 112) could be combined to provide an augmented reality or heads-up display, Fig. 4 (446), [0045], simulation 446 may further improve the visual feedback to the wearer), the window (432) and the image of the at least one physical input device (124) (Fig. 4 illustrates representation 432 [0023], camera 120 may be directed toward the touch pad 124 to capture visual feedback of the wearer's hand 118 interacting with the touch pad 124), wherein the composite image (446) includes the image of the at least one physical input device(124) within the window (432) (Fig. 4 (446, 443), Fig. 4 illustrates representation 432,  [0045], simulation 446 may further improve the visual feedback to the wearer, simulation 446 may be a real-time simulation of the wearer's hand 118 interacting with the touch pad 124).

Petrou does not specifically teach a window forming portion create a window in the VR environment the position of the window in the VR environment corresponding to a physical location of an interaction area that includes the at least one physical input device.
	On the other hand, 
Petrou teaches a window forming portion (432) to create a window(432) in the VR environment(446) the position of the window (432) in the VR environment (446)  corresponding to a physical location of an interaction area (118, 124) that includes the at least one physical input device (124) ([0045],  Fig. 4 includes representation 432 and a graphic simulation 446 of the wearer's hand 118 such that simulation 446 may be a real-time simulation of the wearer's hand 118 interacting with the touch pad 124).
Petrou teaches when the wearer extends the index finger of hand 118, representation 432 may simultaneously reflect the movement by extending the index finger in the simulation 446 [0045]. See Fig. 4. Note that as shown in Fig. 4, the representation 432 is illustrated by a square inside the rectangle and the square could be interpreted as a “window”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Petrou‘s representation 432 as illustrated in Fig. 4 in a desired manner, because the representation 432 corresponds the virtual correspondence via rectangular-square illustration as taught by Petrou.


Regarding claims 2, 7, and 12,  Petrou teaches the at least one physical input device (124) includes at least one of a keyboard, mouse, track-ball, digitizing pen tablet or touch-screen ([0022], the touch pad 124 may also be another type of interface for inputting information such as a key-based interface).
Regarding claims 3, 8-9, and 13-14, Petrou teaches the camera is mounted in either the VR headset or in a fixed position relative to the interaction area ([0031], a camera is positioned adjacent to the input interface or in the interface itself, [0031], the camera maybe a video camera directed to capture real-time videos of the wearer's interaction with the interface, [0022], a finger-operable touch pad interface 124,  [0021], the glasses 102 may be connected to or be integral to a head-mounted helmet structure).

Regarding claim 4, Petrou teaches at least one of the VR environment (446) display portion ([Fig. 4 (446), [0045], as a more realistic form of visual feedback, simulation 446 may further improve the visual feedback to the wearer), the window forming (432) portion or the input device display portion is provided within the VR headset (102) including the head-mounted display ([0045],  Fig. 4 includes representation 432 and a graphic simulation 446, [0021], the glasses 102 may be connected to or be integral to a head-mounted helmet structure).
Regarding claim 5, Petrou teaches the camera provides a real-time image of the at least one physical input device (124) to display within the window (Fig. 4) ([0031], the camera maybe a video camera directed to capture real-time videos of the wearer's interaction with the interface, Fig. 4 (446), [0045], simulation 446 may be a real-time simulation of the wearer's hand 118 interacting with the touch pad 124).

Regarding claims 10 and 15, Petrou teaches the physical location of the interaction area (118, 124) is determined using a tracked position of controllers (120) coupled to the VR headset (102) (Fig. 1 (102, 118, 120, 124), [0021], HMD is configured in the form of eyeglasses 102, [0023], camera 120 may be directed toward the touch pad 124 to capture visual feedback of the wearer's hand 118 interacting with the touch pad 124).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited for further references.
                                                        20170139212 to Choi 
                                                     20180329452 to Zhang

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	February 25, 2021